Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s amendment is entered and treated under pre-pilot procedure. 
	Applicant’s arguments with respect to the entered amendment have been considered, but they are not found persuasive.
	Applicant argues that certain “attendant advantages” are not taught in the prior art. This argument is not found persuasive as the prior art teaches a substantially identical product. It is possible Applicant is arguing unexpected results, in which case, the argument is not found persuasive, as evidence of unexpected results is neither provided nor elaborated upon.
	Applicant argues that Terada discloses an elastic layer which has matrix and domains, the volume resistivity of the domains and matrix being identical. Applicant further argues that carbon black particles are contained in the entire composition of Terada (and not just the domains of Harada). The arguments are not found persuasive as they do not address the finding that the composition of Terada and Harada exhibits the same function as the claimed invention. The previous rejection noted that the claimed domain and matrix resistivity values lead to easy achievement of uniform charge. Since Terada and Harada achieves this same feature, it is not clear how Terada and Harada do not teach a substantially identical structure. Although there appears to be a difference in process step between the claimed invention and the prior art, the additional finding of uniform charge in the prior art suggests that the prior art structure still achieves the claimed properties, despite this difference.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783